DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 6, 8, 12, 17, 19-26, 28-37, and 41-49 are rejected under 35 U.S.C. 103 as being unpatentable over Stegner (US 3,399,818) in view of d’Este (1,942,917) in view of Malone (US 2002/00643418 A1).
Regarding claims 8, 17, 20, 22, 24, 26, 33-34, 36-37, and 43-48, Stegner teaches a packaging assembly comprising: a box 30 (Figs. 1-2) comprising a front 32, a back 32, a first side 34, a second side 34, and a bottom 36; and a plurality of top flaps 36 and 38 hingedly coupled to the front, the back, the first side, and the second side; a liner (Fig. 2) comprising: a bag 10; and a corrugated cardboard panel 18 (Fig. 6; col 3 lines 26-29) having bend lines and adjacent to liner, the corrugated cardboard panel and bag together reconfigurable between a flattened arrangement and an expanded arrangement (col 3 lines 3-15), the corrugated cardboard panel extending with the bag across at least 2 bend lines and extending beyond opposite ends of at least one of the sub-portions (specifically elements 42 and 48 extend beyond the ends) for providing structure to the sub-portions to at least partially define a memory retaining substantially block-shaped cavity (Fig. 1) and wherein the corrugated cardboard panel defines a first panel bend line 26 and a second panel bend line 50; and wherein the first panel bend line is perpendicular to the second panel bend line (Fig. 6); the substantially block-shaped cavity defining an opening (Fig. 1), the liner in an expanded arrangement placed in the box with the support against the box bottom.  Stegner does not teach the bag comprises a single piece of insulative material or a single liner flap portion to cover the opening.  
Regarding the single piece of insulative material, Stegner teaches the structure is suitable with any flexible bag material (col 1 lines 65-70) and teaches paper materials and lay flat bags (col 3 lines 15-25) but does not explicitly mention insulation.  d’Este teaches an insulation bag that is formed using a first paper panel 2 and a paper second panel 4 (Fig. 4), the single piece of insulative 12 material comprises a paper and/or fiber based material (pg. 1 lines 65-67) extending unbroken from end to end across the lining and is captured between the panel 2 and the second panel 4 (Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify the structure of Stegner to use the bag material of d’Este with the motivation of insulating and protecting temperature sensitive contents.  Materials taught by d’Este are recyclable.  The examiner uses the broadest reasonable interpretation of shape memory include “the ability of a material to resume an original configuration after applied changes” (marriam-webster.com), and the examiner takes the position that this material would provide sufficient spring force, as the specification of the current application says the spring force can derive from the shape memory  of the material (0046 ). D’Este teaches the insulative material forms a lay flat type bag (col 1 lines 38-40), which means the bag is able to resume an original flat configuration at least because of the seams on the sides of the bag.
Regarding the bag shape, Stegner teaches the bag closes by a folding down a series of bag extended sections for form a lid.  Malone teaches an analogous packing assembly and teaches providing a bag shape for a wide mouth bag (Fig. 1), as an alternate to the dual closure flap style bag (Fig. 14; 0042-0043) matching the style taught by Stegner, and Malone teaches shaping a bag liner extending across a bend line defining a connection of a single liner flap portion that functions as a lid with a liner body portion, the liner body portion comprising a plurality of sub-portions, the single liner flap portion forming a lid sized to cover covering entirety of the opening of the substantially block-shaped cube shaped cavity (Fig. 1) as an alternative bag shape (Fig. 14).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Stegner to use the bag shape of Malone with the motivation of design preference, as it constitutes a simple substitution to a known alternate to obtain predictable results.
Regarding claims 2, 21, 23, 25, 28-32 and 41-42, Stegner modified with the bag closure of Malone teaches the plurality of sub-portions of the liner body portion comprises a front 12 and a bottom 24 (Figs. 1-2), the bag extending across a second bend line defining connection of the front of the liner body portion with the bottom of the liner body portion (Fig. 4), and comprises a back, the bag extending across a third bend line defining connection of the back of the liner body portion with the bottom of the liner body portion, and the liner comprises a first side and a second side (Fig. 2) separated from the front and back by vertical bend lines, and the bottom of the liner body portion are in substantially parallel planes upon the liner flap portion as taught by Malone covering the cavity (when the container is closed; Fig. 2).
Regarding claims 6, 12, 19, 35, Stegner is modified to use the insulation material of d’Este, and d’Este teaches materials that are recyclable (pg. 1 lines 64-68).
Regarding claim 49, Stegner teaches the first panel bend line 26 bisects the corrugated cardboard panel (Figs. 5-6).

Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive.  Applicant argues that the limitation ‘the single piece of insulative material demonstrating a shape memory with a spring force’ creates a patentable distinction over the prior art, arguing that the office action relies upon a partial reproduction of an extrinsic definition and then misinterprets it, arguing that the examiner relies on an inappropriate definition of shape memory that shape memory is a passive property and assert that the prior art has shape memory when the prior art is ambiguous to this property.  
The specification submitted 02/20/2019 includes two mentions of shape memory.  Paragraph 0055 recites “Because of the mechanical shape memory and inherent stiffness of the material, the support 2500 can be bent along lengthwise bend line 2525 or along at least one of bend lines 1117,1127.”  The phrase shape memory being in conjunction with an ‘inherent stiffness’ property and being described by the phrase ‘of the material’ are consistent with shape memory being a passive inherent property of material.  Paragraph 0046 recites “Such spring force can be minimal, as it can be based entirely on the shape memory of the liner 1000”.  
The examiner’s understanding of the specification is that even the specification supports an interpretation where shape memory and spring force are a biproduct of the material used and a bag shape.  The cited prior art teaches the materials used and the bag formation to the extent that it is claimed.  The claims merely state a presence of spring force and not any specific function, so it is reasonable to assume that some extent of this property would be demonstrable in the prior art combination. Applicant refers to paragraph 0047 of the specification for interpretation, but it is noted that the functions and capabilities are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   The current limitation has no specificity to extent or capability, paragraphs 0046 and 0055 together suggest the lower bound for what shape memory spring force means are just the strength of the material.  The broadest reasonable interpretation of shape memory with a spring force includes an extent of these properties where they are an inherent property of the material, and as the applied prior art teaches the claimed material and structure, it anticipates the claim.
Applicant argues against the application of Stegner (US 3,399,818) by arguing that Stegner teaches a support for use with extremely limp materials and that one of ordinary skill would not find it obvious to combine this support with a bag that wasn’t extremely limp.  The examiner disagrees.  The advantages taught by Stegner would be advantageous to a bag that was flexible, even if the flexible bag was not ‘extremely limp’.  Flexible bags can still partially collapse and  close and impede a user from filling them. Flexible bags can still snag and tear.  There is a range of material strength between extremely limp and completely rigid, and one of ordinary skill would find it obvious to apply support structures along the spectrum, even if the material displayed some shape memory and spring force; the material is not completely rigid and may not have desired bias to a fully open position.
Applicant argues the combination with Stegner (US 3,399,818) would be nonfunctional, as the support would collapse inwardly.  Stegner teaches side panels 42 and end flaps 48 that would function to resist collapse when inserted in the box (Fig. 6, col 3 lines 3-15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734       

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734